Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI; Yuki(US 20180013992 A1) in view of US patent 6454417 B1-Takamoto et al (Hereinafter referred to as “Tak”).
Regarding claim 1, Hayashi discloses an optical system (Fig. 5) comprising: 
an optical element that emits light emitted from a light source (fig. 2, [0051], wherein light source emits a laser beam; [0054], wherein the prism, which is interpreted as the optical element, emits the laser beam emitted from the light source as shown in Fig. 2); and 
an optical modulation element (Fig. 4, element 20) that receives the light from the optical element and emits first light rays in a first direction and second light rays in a second direction different from the first direction ([0069-0071], Fig 4 shows beam 101 being received by element 20 and emitted in multiple different scanning directions, wherein 
the optical element includes interface that transmits one and reflects the other of ([0057], fig. 2, wherein element 141 transmit and beam and reflects a beam), the second light rays to be directed away from the projection target (Fig 2 shows the light beam being projected away from any projector as shown in fig 2, element 101).
Hayashi fails to disclose the optical element includes interface that transmits one and reflects the other of wherein the first light rays to be directed to a projection target; and the second light rays and the light emitted from the light source, the second light rays to be directed away from the projection target.
However, in the same field of endeavor, Tak discloses wherein the optical element includes interface that transmits one and reflects the other of the first light rays to be directed to a projection target; and the second light rays and the light emitted from the light source, the second light rays to be directed away from the projection target (Fig. 6B discloses element 62 being transmitted toward element 42 (projection target) and multiple light rays being reflected away from element 42).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging optical system disclosed by Hayashi to disclose optical element includes interface that transmits one and reflects the other of 
Regarding Claim 2, Tak discloses the optical system according to claim 1, wherein the interface transmits the first light rays and reflects the second light rays and the light emitted from the light source ((Fig. 6B discloses element 62 being transmitted toward element 42 (projection target) and multiple light rays being reflected away from element 42).
Regarding Claim 3, Tak discloses the optical system according to claim 1, wherein the interface reflects the first light rays and transmits the second light rays and the light emitted from the light source (Fig 6b).
Regarding Claim 4, Tak discloses the optical system according to claim 1, wherein the second light rays emitted from the optical modulation element travel on an opposite side of the first light rays emitted from the optical modulation element across the light received by the optical modulation element (Fig 6b shows light rays being reflected and transmitted on opposite sides).
 Regarding Claim 5, Tak discloses the optical system according to claim 1, wherein through the interface, the second light rays travel on an opposite side of the first light rays across the light received by the optical modulation element (fig. 6B).
Regarding Claim 11, Tak discloses the optical system according to claim 1, wherein the optical modulation element reflects the received light in one of the first direction and the second direction (Fig 6b, shows light rays being reflected in multiple directions).
Regarding Claim 12, Hayashi discloses the optical system according to claim 11 claim 1, wherein the optical modulation element is a digital micro mirror device (HAYASHI: [0072] The image-forming element as the light deflector 20 is not limited to the above-described example. For example, the light deflector 20 may be a digital micro mirror device (DMD) manufactured by Texas Instruments that is a aggregation of micro mirrors)
Regarding Claim 14, Hayashi discloses the optical system according to claim 1, wherein the optical element is a prism (Fig 2, element 140, prism).
Regarding Claim 15, Hayashi discloses the optical system according to claim 1, further comprising; a projection optical system that receives the first light rays passed through the optical element, and projects the first light rays to the projection target ([0069-0071], Fig 4 shows beam 101 being received by element 20 and emitted toward projection target)
Regarding Claim 16, Hayashi discloses an image projection apparatus for projecting an image, the image projection apparatus (Fig 4, element 22) comprising; the optical system according to claim 1 (See claim 1): and the light source (Fig. 4, element 100; Fig. 2, element 110, 120, 130).
Regarding Claim 17 Hayashi discloses mobile object comprising the image projection apparatus according to claim 16 ([0030]).
Claims 6, 7, 8  are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI; Yuki(US 20180013992 A1) in view of US patent 6454417 B1-Takamoto et al (Hereinafter referred to as “Tak”), in further in view of MAEDA; Makoto(US 20100238410 A1).
Regarding Claim 6, Hayashi discloses the optical system according to claim 1, further comprising; a second optical element (Fig. 2, element 142), wherein the second optical element receives the first light rays (Fig. 2 element 142 receives first light ray from element 141), and the second light rays are not transmitted through the second optical element (Fig. 2, shows that light ray from element 132 is not transmitted but reflected at element 142).
Hayashi and Tak fail to disclose the optical element is disposed between the second optical element and the optical modulation element
However, in the same field of endeavor, Maeda discloses optical element is disposed between the second optical element and the optical modulation element a second optical element (MAEDA:[0018]…. and a second optical element (dichroic mirror 30); (MAEDA refer to Fig 1 wherein second optical element is element 35 and First optical element is element 30 and the modulation  element is element 50. Fig 2 shows a first optical element 35 in between a second optical element 30 and optical modulation 50)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging optical system disclosed by Hayashi and Tak  to disclose the optical element is disposed between the second optical element and the optical modulation element as taught by Tak, to produce dispersion of the cutoff wavelength to be reduced and several separated color component light is improved even if the light is incident with various incident angle on the mirror surface Maeda, [0019]).
Regarding Claim 7, Hayashi in view of Tak discloses the optical system according to claim 6, wherein the interface transmits the first light rays and reflects the second light rays (Tak fig 6b), the light emitted from the light source, and [[the]] light rays reflected by the second optical element (Hayashi Fig 2, element 142).
Regarding Claim 8, Hayashi in view of Tak discloses the optical system according to claim 6, wherein the interface reflects the first light rays and transmits the second light rays (Tak, fig 6b), the light emitted from the light source, and [[the]] light rays reflected by the second optical element (Hayashi, Fig 2, element 142).
Claim 9  is  rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI; Yuki(US 20180013992 A1) in view of US patent 6454417 B1-Takamoto et al (Hereinafter referred to as “Tak”), in further in view of MAEDA; Makoto(US 20100238410 A1), in further view of Kato, Yoshikazu(US 20010006420 A1).
Regarding Claim 9, Tak discloses the optical system according to claim 6, 
Hayahsi, Tak, and Maeda fail to disclose: wherein through the interface, the second light rays travel on an opposite side of the first light rays across the light received by the received by the optical modulation element and the light rays reflected by the second optical element
However, in the same field of endeavor, Kato disclose wherein through the interface, the second light rays travel on an opposite side of the first light rays across the light received by the received by the optical modulation element and the light rays reflected by the second optical element (Kato: [0144] Also, it is preferred that the second optical reflector is an optical element with a flat reflecting plane, and that the third and fourth reflected sub -beams travel in an opposite direction 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging optical system disclosed by Hayashi, Tak, and Maeda  to disclose wherein through the interface, the second light rays travel on an opposite side of the first light rays across the light received by the received by the optical modulation element and the light rays reflected by the second optical element as taught by Kato, to provide a light weight and to produce the yawing angle measurement that can be performed with a simpler circuitry (Kato, [0290]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI; Yuki(US 20180013992 A1) in view of US patent 6454417 B1-Takamoto et al (Hereinafter referred to as “Tak”), in further view of Kimura, Eiji(US 20040179188 A1) (Hereinafter referred to as “Kim”).
Regarding Claim 13, HAYASHI discloses the optical system according to  claim 1 (See claim 1),  
HAYASHI and Tak fail to disclose wherein the optical modulation element has: a variable area configured to emit light incident on the variable area in one of the first direction and the second direction; and a fixed area configured to emit light incident on the fixed area in a fixed direction that is the second direction.
However, in the same field of endeavor, Kim discloses wherein the optical modulation element has: a variable area configured to emit light incident on the variable area in one of the first direction and the second direction (Fig. 2, [0065], ; and a fixed area configured to emit light incident on the fixed area in a fixed direction that is the second direction (Fig 2, [0064], fixed light).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging optical system disclosed by Hayashi and Tak to disclose wherein the optical modulation element has: a variable area configured to emit light incident on the variable area in one of the first direction and the second direction; and a fixed area configured to emit light incident on the fixed area in a fixed direction that is the second direction as taught by Kim, making it possible to compute group delay and dispersion characteristics and other characteristics using a single fiber pair by measuring optical characteristics e.g. wavelength dispersion and group delay characteristics, of devices under test (claimed) such as fiber pair.  The phase comparator measures the phase difference between the electrical signals given by the converter and the reference electrical signals (Kim [0104]).
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487